DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0246088 A1.


Claim Objections
Claim 1, 7 and 8 are objected to because of the following informalities:  
Claim 1 line 6, limitation “by the tracking device and/or the marker” should read “by at least one of the tracking device or the marker”. Since the specification of present application discloses the tracking device and the marker as alternative source (specification [0016]), the above limitation should be constructed disjunctively. See ex parte Gross (PTAB 2014) and ex parte Jung (PTAB 2017).
Claim 7 line 3, limitation “the tracking device and/or the control marker” should read “at least one of the tracking device or the control marker”. Since the specification of present application discloses the tracking device and the control marker as different and alternative components (specification [0024]), the above limitation should be constructed disjunctively. See ex parte Gross (PTAB 2014) and ex parte Jung (PTAB 2017).
Claim 8 lines 6 – 7, limitation “the external ensemble and/or the auxiliary markers” should read “at least one of the external ensemble or the auxiliary markers”. Since the specification of present application discloses the external ensemble and the auxiliary markers as different and alternative components (specification [0046]), the above limitation should be constructed disjunctively. See ex parte Gross (PTAB 2014) and ex parte Jung (PTAB 2017).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1 – 10, 12, 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0188132 A1; published on 07/03/2014) in view of Wohlgemuth (US 2007/0265527 A1; published on 11/15/2007).

Regarding claim 1, Kang teaches a system ("… a multi-modality configuration is shown in FIG. 3N …" [0069]) comprising:
a data processing device ("… back to a controller 66, such as a computer …" [0057]);
a robot with a movable robot arm ("A first moveable support structure 26 includes a first member 28 movably coupled to a second member 30 … The moveable support structure 26 is utilized to support and couple the mobile base 24 to a coupling member 32 ..." [0054]; "… the coupling member 32 is also coupled to and configured to support a second moveable support structure 40 having a first member 42 movably coupled to a second member 44." [0055]);
a tracking device ("… a multi-modality configuration is shown in FIG. 3N, with encoded joints 64 coupled to the system elements, a mechanical tracker 86 having 
at least one control marker arranged in a specified spatial positional relationship with the tracking device ("… reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; see reflector array 70 on the instrument 38 at the end of the arm), wherein the tracking device is at least indirectly secured to the robot arm ("… here with the optical tracker emitter/detector 96 directly coupled to one element {such as coupling member 32} of the integrated system." [0066]),
wherein the system is configured to: measure the spatial positional relationship between the tracking device and the control marker during the tracking of the position of the target object ("... optical tracking utilizing an emitter/detector 96 coupled to an element of the system and reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; "… the surgical instrument is registered to a known coordinate system {step 124}." [0073]).

However, in the same field of endeavor, Wohlgemuth teaches wherein the system ("… the corresponding position data can be relayed to a data processing and/or controlling unit 3, which typically forms a part of a medical navigation system." [0045]) is configured to: measure the spatial positional relationship between the tracking device and the control marker during the tracking of the position of the target object ("The reference arrays 7, 8 and 9 can be located and tracked by an optical tracking system 6, which in the present example includes a stereoscopic camera array and electronic components and programs that enable a spatial location of the reference arrays 7, 8 and 9 to be determined." [0044]; here the reference array 7 is interpreted as the control marker), compare the measured spatial positional relationship with the specified spatial positional relationship ("The sequence begins at block 20 with collecting tracking data from the tracking system 6 …" [0048]; "At block 30, a target position can be calculated using the assigned priorities. This target position can be the position of the part of the body that is to be treated using the robot." [0049]; here the target position represent the patient body position by reference array 9, and current position of robot represent the position of reference array 7; the calculation is equivalent to the comparison; "... using new tracking data from the external tracking system, the process then can be continuously or intermittently repeated ..." [0052]; here the feedback loop is also equivalent to the claimed process of comparing spatial positions and generating 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Wohlgemuth. Doing so would make it possible to "provide optimum navigation assistance and/or position detection or robot control over the total period of treatment" (see Wohlgemuth; [0052]).

Regarding claim 2, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the control marker is arranged in a constant spatial positional relationship with the tracking device during operation of the robot ("An imaging element coupling member is moved into place relative to the targeted tissue structure by moving first moveable support structure which couples the coupling member to the mobile base {step 122}." [0073]; since only first moveable support structure is moved during step 122, the relation positon of reflector array 70 on instrument 38 to the emitter/detector 96 is fixed).

Regarding claim 3, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the control marker is also secured, 

Regarding claim 4, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device is secured to a robot flange ("… here with the optical tracker emitter/detector 96 directly coupled to one element {such as coupling member 32} of the integrated system." [0066]; see Fig.3N).

Regarding claim 5, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device comprises an electromagnetic field generator ("In the embodiment shown, the electromagnetic transmitter 76 is mounted upon the coupling member 32, or may be mounted to another structure of the integrated system." [0067]; "… electromagnetic sensing/tracking 76/78 ..." [0069]), and wherein the control marker comprises a sensor tuned to the electromagnetic field generator ("… a plurality of electromagnetic sensors 78 fixedly or removably coupled to pertinent structures as shown" [0059]; "… electromagnetic sensing/tracking 76/78 ..." [0069]; see Fig.3N).

Regarding claim 6, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device comprises a camera for optically detecting the marker and the control marker ("… and optical tracking {utilizing emitter/detector 96 and reflector array 70} are utilized to characterize the positioning and/or orientation of the anatomy 46, surgical instrumentation 38, and 
In addition, Wohlgemuth further teaches wherein the tracking device comprises a camera for optically detecting the marker and the control marker ("… an optical tracking system 6, which in the present example includes a stereoscopic camera array …" [0044]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Wohlgemuth. Doing so would make it possible to "provide optimum navigation assistance and/or position detection or robot control over the total period of treatment" (see Wohlgemuth; [0052]).

Regarding claim 7, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein, to specify their spatial positional relationship with respect to one another, the tracking device is secured movably but fixably at least indirectly to the robot arm ("… here with the optical tracker emitter/detector 96 directly coupled to one element … Preferably, the emitter/detector 96 is electromechanically moveable using an actuator controlled by a user interface." [0066]).

Regarding claim 8, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches an external ensemble of auxiliary markers ("… optical tracking sensors 70 …" [0088]; see Fig12C, the sensors 70 on the patient 

Regarding claim 9, Kang teaches a method for tracking a position of a target object by a robotic system ("… a multi-modality configuration is shown in FIG. 3N … to characterize the positioning and/or orientation of the anatomy 46 ..." [0069]), the method comprising:
tracking the position of the target object ("… to characterize the positioning and/or orientation of the anatomy 46 ..." [0069]) by a tracking device secured to a 
measuring, during the tracking, a spatial positional relationship between the tracking device and at least one control marker arranged in a specified spatial positional relationship with the tracking device that is known during an operation of the robot ("... optical tracking utilizing an emitter/detector 96 coupled to an element of the system and reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; "…  the surgical instrument is registered to a known coordinate system {step 124}." [0073]).
Kang fails to explicitly teach comparing the measured spatial positional relationship with a corresponding specified spatial positional relationship; and generating, by the robotic system, a signal when a difference is identified between the measured spatial positional relationship and the specified spatial positional relationship in dependence on the identified difference.
However, in the same field of endeavor, Wohlgemuth teaches measuring, during the tracking, a spatial positional relationship between the tracking device and at least one control marker arranged in a specified spatial positional relationship with the tracking device that is known during an operation of the robot ("The reference arrays 7, 8 and 9 can be located and tracked by an optical tracking system 6, which in the present example includes a stereoscopic camera array and electronic components and 
comparing the measured spatial positional relationship with a corresponding specified spatial positional relationship ("The sequence begins at block 20 with collecting tracking data from the tracking system 6 …" [0048]; "At block 30, a target position can be calculated using the assigned priorities. This target position can be the position of the part of the body that is to be treated using the robot." [0049]; here the target position represent the patient body position by reference array 9, and current position of robot represent the position of reference array 7; the calculation is equivalent to the comparison; "... using new tracking data from the external tracking system, the process then can be continuously or intermittently repeated ..." [0052]; here the feedback loop is also equivalent to the claimed process of comparing spatial positions and generating corresponding control signal when there is a difference); and
generating, by the robotic system, a signal when a difference is identified between the measured spatial positional relationship and the specified spatial positional relationship in dependence on the identified difference ("If the target position has been calculated by optimally utilizing all the information available, then at block 34 instructions can be provided to the robot, wherein the instructions cause the robot to move to a new position as indicated at block 36." [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Wohlgemuth. Doing so would make it possible to 

Regarding claim 10, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, and Wohlgemuth further teaches wherein the signal is output as a control signal ("If the target position has been calculated by optimally utilizing all the information available, then at block 34 instructions can be provided to the robot, wherein the instructions cause the robot to move to a new position as indicated at block 36." [0051]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Wohlgemuth. Doing so would make it possible to "provide optimum navigation assistance and/or position detection or robot control over the total period of treatment" (see Wohlgemuth; [0052]).

Regarding claim 12, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, and Kang further teaches wherein, following a change to the specified spatial positional relationship between the tracking device and the control marker made during a stoppage of the robot arm, with which the control marker is adjusted ("A surgical instrument is then moved into place to have a workspace suitable for the intervention on the tissue structure using first and second moveable support structures coupled by a coupling member ..." [0073]; the arm is not moved in step 124), the robotic system performs an automatic registration with a specified coordinate 

Regarding claim 14, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, and Kang further teaches wherein the target object is a patient ("… to the imaged patient tissue structure …" [0053]).

Regarding claim 16, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 12, and Kang further teaches wherein the change to the specified spatial positional relationship between the tracking device and the control marker made during the stoppage of the robot arm is relative to the target object ("A surgical instrument is then moved into place to have a workspace suitable for the intervention on the tissue structure using first and second moveable support structures coupled by a coupling member, and the surgical instrument is registered to a known coordinate system {step 124}." [0073]; the arm is not moved in step 124).

Regarding claim 17, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 12, and Kang further teaches wherein the robotic system performs the automatic registration with the specified coordinate system of an imaging system ("It is desirable to maintain a registration between all of the involved elements, and in particular the coordinate systems of the elements, including the coordinate system 58 of 

Regarding claim 18, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 8, and Kang further teaches wherein the external ensemble of auxiliary markers is secured neither to the robot nor the target object ("… optical tracking sensors 70 …" [0088]; see Fig12C, the sensors 70 on the patient table).

Regarding claim 19, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the target object is a patient ("… to the imaged patient tissue structure …" [0053]).


Claim 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wohlgemuth, as applied in claim 9, and further in view of Morioka et al. (US 2012/0259464 A1; published on 10/11/2012) (hereinafter "Morioka").

Regarding claim 11, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, except outputting a warning about the identified difference in response to the signal.
However, in the same field of endeavor, Morioka teaches outputting a warning ("As a result, in step S7, control section 13 outputs an alarm signal indicating that the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Kang with the robot error detection as taught by Morioka. Doing so would make it possible to "provide a robot system that can detect error occurring in the robot system with high sensitivity and a control method thereof" (see Morioka; [0007]).

Regarding claim 13, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, except determining a correction value from the identified difference, wherein the correction value is taken into account during the tracking of the position of the target object in order to compensate for a disruptive influence responsible for the identified difference.
However, in the same field of endeavor, Morioka teaches determining a correction value from the identified difference ("This excessive difference is corrected by a predetermined coefficient for correcting the difference of the disposition of first and second sensors 23 and 24. A calculated value obtained by multiplying the detection value by the coefficient is used as the detection value after the correction." [0054]), wherein the correction value is taken into account during the tracking of the position of the target object in order to compensate for a disruptive influence responsible for the identified difference ("In this case, as described above, an excessive difference between the first detection value and the second detection value that occurs due to the rigidity of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Kang with the robot error detection as taught by Morioka. Doing so would make it possible to "provide a robot system that can detect error occurring in the robot system with high sensitivity and a control method thereof" (see Morioka; [0007]).

Regarding claim 15, Kang in view of Wohlgemuth teaches all claim limitations, as applied in claim 9, except wherein the signal is generated when the difference is greater than a specified threshold value.
However, in the same field of endeavor, Morioka teaches wherein the signal is generated ("As a result, in step S7, control section 13 outputs an alarm signal indicating that the error occurs in robot system 11." [0041]) when the difference is greater than a specified threshold value ("Control section 13 detects that the difference d between first and second detection values v1 and v2 exceeds the threshold at a time t {step S2, YES}." [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Kang with the robot error detection as taught by Morioka. Doing so would make it possible to "provide a robot system that can detect error occurring in the robot system with high sensitivity and a control method thereof" (see Morioka; [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793